DETAILED ACTION

This non-final office action is in response to claims 1-40 filed July 22, 2021 for examination. Claims 1-20 were canceled by the applicant. Claims 21-40 are being examined and are pending. 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment

Preliminary amendment to the claims, filed 07/22/2021 has been acknowledged.
Information Disclosure Statement

The information disclosure statement filed 05/27/2020 has been placed in the application file and the information referred to therein has been considered as to the merits. 
Drawings

The drawings filed on 05/27/2020 have been accepted.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim either is anticipated by, or would have been obvious over, the reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of non-statutory obviousness-type double patenting rejection as being unpatentable over claims 1-22 of U.S. Patent 10,812,450 B2 to Discenza in view of US 8,484,325 B1 to Maity.

It would have been obvious to one of ordinary skill in the art, before the effective file date of the application, to have modified claim 1 of Discenza to include the idea of in response to detecting the change in sentiment displaying the remote environment data at a graphical user interface on a supervisor device, as taught by Maity,  so that the common window may be displayed regardless of the console server application or graphical remote console protocol that is utilized by the server computer.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the referenced US Patent and the instant application are claiming common subject matter (Since all the claims recited similar limitations, examiner only shows independent claim 1 
Instant Application (S/N# 16884797)
US Patent # 10,812,450 B2 
1. A method comprising:
providing, to a first agent device, remote access to a server resource;
obtaining remote environment data from the first agent device and communication data exchanged between the first agent device and a first client device ;








detecting a change in sentiment in the communication data exchanged between the first agent device and the first client device; 


in response to detecting the change in sentiment displaying the remote environment data at a graphical user interface on a supervisor device

providing, to a first agent device, remote access to a server resource; 
obtaining remote environment data from the first agent device and communication data exchanged between the first agent device and a first client device; 
providing a multidimensional monitoring unit associated with the first agent device, wherein the multidimensional monitoring unit provides access to the remote environment data from the first agent device and the communication data exchanged between the first agent device and the first client device; 
detecting a change in the remote environment data from the first agent device and a change in the communication data 
in response to detecting a change in the remote environment data from the first agent device or a change in the communication data exchanged between the first agent device and the first client device, issuing an alarm; and wherein the remote agent device comprises a desktop and further comprising replicating the desktop upon detecting a change in the remote environment data from the first agent device.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 21-24, 29, 31-34, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Naidoo et al. US 6,658,091 B1 hereinafter “Naidoo” (IDS) in view of Maity et al. US 8,484,325 B1 hereinafter “Maity”.

Regarding claim 21, (New) Naidoo disclosed a method comprising: 
providing, to a first agent device (fig. 1, 2: ref. 115; fig.4, ref. 115), remote access to a server resource (Col. 9, lines 41-43: The present invention provides for access to security gateway 115 and security system server 131 by remote user 152 using a remote client 155.);
obtaining remote environment data from the first agent device (Col. 6, lines 46-48: security gateway 115 is a processor-based device operable to monitor premises 110 by capturing and recording audiovisual information; lines 53-56: security gateway 115 sends cached, stored, and live information from pre-event, pre-alarm, and post-alarm segments to security system server 131 for verification and response.) and communication data exchanged between the first agent device and a first client device (fig. 1, 2: ref. 155; fig. 4, ref. 155) (Col. 10, lines 1-13: obtain authentication information of remote user from remote client device. See further Col. 18, lines 61-66.);
Col. 7, lines 45-50: security gateway 115 may capture video or audio or both from cameras 112 and audio stations 107 to assist in the determination of whether an alarm condition exists (i.e. detecting a change in the sentiment in the communication data) and 204 thereby whether to generate and send an alarm signal (i.e. issuing an alarm) to the security system server 131. Lines 54-59: sensors 105, such as motion detectors, infra-red sensors and audio sensors, may be replaced by an intelligent alarm module that is able to detect motion or intrusion (i.e. detect change sentiment in the communication data) by analyzing the video data or audio data or both generated from cameras 112 and audio stations 107.).
Naidoo did not but the analogous art Maity disclosed in response to detecting the change in sentiment displaying the remote environment data at a graphical user interface on a supervisor device (Maity, abstract: a management appliance  that can establish a network connection to a server computer, receive remote console data from the server computer formatted using one of a multitude of remote console protocols, detect the remote console protocol utilized to format the remote console data, convert the remote console data from the detected protocol to a common protocol, and to transmit the converted remote console data to a remote console application for display. The system also includes a remote console application for receiving the converted remote console data from the management appliance, decoding the converted remote console data, and utilizing the decoded remote console data to display the remote console data in a single graphical user interface window (i.e. display remote data at a GUI on a supervisor device). See further Col. 3, lines 16-30).

Claim 31 recites similar limitations to claim 21, mutatis mutandis, the subject matter of claim 31, which is therefore, also considered to be taught by Naidoo-Maity combination as above.
Regarding claim 22, (New) Naidoo in view of Maity further disclosed the method of Claim 21, wherein the remote environment data from the first agent device comprises data from two or more of an agent camera, agent microphone, or agent peripheral interface controller (Col. 7, lines 41-47: security gateway 115 may be configured to create an association between one or more sensors 105 and an associated camera 112 or audio station 107. Whether or not separate sensors 105 are present, security gateway 115 may capture video or audio or both from cameras 112 and audio stations 107).
Claim 32 recites similar limitations to claim 22, mutatis mutandis, the subject matter of claim 32, which is therefore, also considered to be taught by Naidoo-Maity combination as above.  
Regarding claim 23, (New) Naidoo in view of Maity further disclosed the method of Claim 22, wherein the communication data exchanged between the first agent device and the first client device comprises agent communication data and client communication data (Col. 10, lines 1-11, 51-54).
Claim 33 recites similar limitations to claim 23, mutatis mutandis, the subject matter of claim 33, which is therefore, also considered to be taught by Naidoo-Maity combination as above.  
Regarding claim 24, (New) Naidoo-Maity combination further disclosed the method of Claim 23, wherein the change in sentiment is associated with the first agent device and further comprising establishing a communication connection between the supervisor device and the client device (Maity, See abstract and claim 1. a management appliance establish a network connection the server computer).
Claim 34 recites similar limitations to claim 24, mutatis mutandis, the subject matter of claim 34, which is therefore, also considered to be taught by Naidoo-Maity combination as above.
Regarding claim 29, (New) Naidoo in view of Maity further disclosed the method of Claim 21, further comprising determining whether the change in sentiment is associated with the client device or the agent device (Naidoo, col. 7, lines 45-50).
Claim 39 recites similar limitations to claim 29, mutatis mutandis, the subject matter of claim 39, which is therefore, also considered to be taught by Naidoo-Maity combination as above.
 
Claims 25 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Naidoo in view of Maity as applied to claim 24, 34 above, and further in view of Hilving et al. US 2008/0295158 A1 hereinafter “Hilving”.
   Regarding claim 25, (New) Naidoo-Maity combination disclosed the method of Claim 24, the combination does not but the analogous art Hilving disclosed further comprising disabling the agent device (Hilving, Para. 0038. Each of the traffic handling elements includes an agent that detects when a significant event occurs (e.g., another element is coupled to the network, decoupled from the network, changes state (changes from an active state to a deactivated state), or the like). ).
Therefore, it would have been obvious to one having ordinary skill in the art before the applicant(s) invention was filed to modify the combined invention of Naidoo & Maity by including 
   Claim 35 recites similar limitations to claim 25, mutatis mutandis, the subject matter of claim 35, which is therefore, also considered to be taught by Naidoo-Maity-Hilving combination as above.  
Allowable Subject Matter
Claims 26-27, 30, 36-37, and 40 would be allowable if rewritten/filed terminal disclaimer to overcome the rejection under double patenting rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior arts taken alone or in combination teaches the following claim feature when they are incorporated into the base claim and intervening claims: 
Claim 26: receiving an indication from the supervisor device indicating that the change in sentiment is an acceptable change; storing information in a database associated with the change in sentiment being an acceptable change; and applying machine learning to the database to establish a model of acceptable changes that include the change in sentiment.  Claim 36 recites similar feature. 
Claim 27: detecting a change in the sentiment comprises applying speech analysis to the communication data to detect the change in sentiment. Claim 37 recites similar feature.
Claim 30: updating the graphical user interface of the supervisor device to indicate which of the client device or the agent device that the change in sentiment is associated with. Claim 40 recites similar limitations.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2012/0119998 A1 (Sato et al.): [0139] Then, the portable terminal 20-2, upon receiving the GUI and the code data of the remote commander 40 from the server device 10-2, displays the received GUI as an operation display screen on the operation display unit 24' (S428). Thereafter, when an operation button on the GUI is selected by a user (S432), the signal transmission unit 26 transmits a control signal in accordance with a signal code corresponding to the selected operation button (S436). [0147] Then, the portable terminal 20-3, upon receiving the GUI and the code data of each remote commander 40 from the server device 10-3, displays a selection screen for a model category (S528).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471.  The examiner can normally be reached on Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Shawnchoy Rahman/Primary Examiner, Art Unit 2438